Case: 4:12-md-02382-HEA Doc. #: 215 Filed: 05/12/21 Page: 1 of 3 PageID #: 5812



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

IN RE: EMERSON ELECTRIC CO.                  )
WET/DRY VAC MARKETING AND                    )
SALES LITIGATION,                            )      MDL No. 2382
                                             )
                                             )      Civil Action No. 4:12-md-2382-HEA
                                             )
THIS DOCUMENT APPLIES TO:                    )
                                             )
ALL ACTIONS                                  )


                 JOINT MOTION TO EXTEND DEADLINE FOR SUBMISSION OF
                               JOINT SCHEDULING PLAN

         Plaintiffs and Defendant (“Movants”), by and through counsel, respectfully requests that

the present deadline for the parties’ submission of a Proposed Joint Scheduling Plan be extended

by two (2) days to May 14, 2021. The parties’ present deadline for a Joint Proposed Scheduling

Plan is May 12, 2021. The Court has set a Rule 16 Conference in connection with this matter for

May 19, 2021.

         In support of this Joint Motion, Movants state that they have been diligently working

towards an agreed upon schedule for the Court’s consideration but that they require additional

time to complete their efforts.

         WHEREFORE, Movants respectfully request that the Court grant their joint Motion to

Extend the Deadline for Joint Scheduling Plan by two (2) days to May 14, 2021, or to such other

date(s) as the Court deems convenient and appropriate.




4812-3802-8777
Case: 4:12-md-02382-HEA Doc. #: 215 Filed: 05/12/21 Page: 2 of 3 PageID #: 5813



Respectfully submitted,

       HOLLAND LAW FIRM                        HUSCH BLACKWELL LLP

       By: /s/ R. Seth Crompton (by consent)   By: /s/ Matthew R. Grant
          Eric D. Holland #39935MO                     Joseph C. Orlet, #37732MO
          eholland@allfela.com                         joseph.orlet@huschblackwell.com
          R. Seth Crompton #57448MO                    Matthew R. Grant, #50312MO
          scrompton@allfela.com                        matt.grant@huschblackwell.com
          300 North Tucker Boulevard,                  190 Carondelet Plaza, Suite 600
          Suite 801                                    St. Louis, Missouri 63105
          St. Louis, Missouri 63101                    Telephone: (314) 480-1500
          Telephone: (314) 241-8111                    Facsimile: (314) 480-1505
          Facsimile: (314) 241-5554                and
         and                                   DOWD BENNETT
       THE SIMON LAW FIRM, P.C.                      James F. Bennett
           John G. Simon, # 35231MO                  jbennett@dowdbennett.com
           jsimon@simonlawpc.com                     Hannah F. Preston
           Anthony G. Simon, # 38745MO               hpreston@dowdbennett.com
           asimon@simonlawpc.com                     7733 Forsyth, Suite 1900
           800 Market Street, Suite 1700             St. Louis, MO 63105
           St. Louis, Missouri 63101                 Telephone: (314) 889-7399
           Telephone: 314.241.2929                   Facsimile: (314) 863-2111
           Facsimile: 314.241.2029
                                               Attorneys for Defendant Emerson Electric
       Co-Lead Counsel                         Co.

       Richard J. Arsenault                    Charles E. Schaffer
       rarsenault@nbalawfirm.com               cschaffer@lfsblaw.com
       NEBLETT, BEARD & ARSENAULT              LEVIN, FISHBEIN, SEDRAN
       2220 Bonaventure Court                  & BERMAN
       P.O. Box 1190                           510 Walnut Street, Suite 500
       Alexandria, Louisiana 71309             Philadelphia, Pennsylvania 19106
       Telephone: (216) 621-8484               Telephone: (215) 592-1500
       Facsimile: (216)771-1632                Facsimile: (215) 592-4663
       Jay Patrick Dinan                       John R. Climaco, Esq.
       JDinan@yourlawyer.com                   jrclim@climacolaw.com
       PARKER WAICHMAN LLP                     CLIMACO, WILCOX, PECA,
       27300 Riverview Center Blvd.            TARANTINO & GAROFOLI CO., L.P.A.
       Suite 103                               55 Public Square, Suite 1950
       Bonita Springs, FL 34134                Cleveland, Ohio 44113
       Telephone: (239) 390-1000               Telephone: (216) 621-8484
       Facsimile: (239) 390-0055               Facsimile: (216) 771-1632

                                                    Executive Committee


                                               2
Case: 4:12-md-02382-HEA Doc. #: 215 Filed: 05/12/21 Page: 3 of 3 PageID #: 5814



                                                         Reginald Terrell, Esq.
                                                         Reggie2@aol.com
                                                         THE TERRELL LAW GROUP
                                                         Post Office Box 13315, PMB #148
                                                         Oakland, California 94661
                                                         Telephone: (510) 237-9700
                                                         Facsimile: (510) 237-4616
                                                         Counsel for Plaintiffs




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 12th day of May, 2021, the foregoing was
filed electronically with the Clerk of the Court for the United States District Court for the Eastern
District of Missouri, Eastern Division, and was served by operation of that Court’s electronic
filing system, upon all counsel of record entered in this matter.


                                                         /s/ Matthew R. Grant




                                                     3
